Citation Nr: 1528054	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Travel Board hearing in June 2010.  However he withdrew the request for a hearing in written communication received June 2010.  38 C.F.R. § 20.702(e) (2014).

This appeal was previously before the Board in January 2013, at which time it was remanded for further development.

A June 2009 rating decision granted service connection for a mood disorder and assigned a 50 percent rating effective, November 27, 2006.  In an April 2013 rating decision, the Appeals Management Center (AMC) awarded a 70 percent rating for mood disorder and anxiety disorder not otherwise specified, effective February 26, 2013.  Accordingly, the issue related to entitlement to service connection for a psychiatric disability is no longer on appeal. 

The issue of entitlement to service connection for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

A cervical spine disability was not manifest in service or within one year of discharge from active duty, and is unrelated to service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to the Veteran that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Veteran. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the Veteran subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Veteran finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Veteran. App. 103 (2005); Dingess v. Nicholson, 19 Veteran. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Veteran. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, the Veteran has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Veteran. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran has not been provided a VA examination in connection with the claim for service connection for a cervical spine disability, but none is necessary, as there is no suggestion, in the medical records or the Veteran's assertions, that a current cervical spine disorder is related to service.  While the threshold for triggering an examination is low, there is simply no such indication in the record of such a relationship.  McLendon v. Nicholson, 20 Veteran. App. 79 (2006) (holding that where the evidence indicates that there may be a nexus between a current disability or symptoms and service, then an examination is warranted).  There is no credible evidence that the Veteran was treated for or had a diagnosis of the claimed disability that may be related to any event in service.  Therefore, no examination is required.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill the Veteran's duty to assist in development.  Smith v. Gober, 14 Veteran. App. 227 (2000); Dela Cruz v. Principi, 15 Veteran. App. 143 (2001); Quartuccio v. Principi, 16 Veteran. App. 183 (2002).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Veteran. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2014).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Veteran. App. 518 (1996).  



Cervical Spine Disability

The Veteran contends that he is entitled to service connection for a cervical spine disability.  Based on a review of the record, the Board finds that the claim for service connection must be denied.

The service medical records do not show any complaints, findings, treatment, or a diagnoses referable to the neck or cervical spine.  Clinical evaluation of the neck, spine, and other musculoskeletal systems was normal on the July 1986 report of medical examination. 

Following separation from service, various VA and private treatment records show assessments of neck pain.  In a December 2005 record, Dr. West noted the Veteran reported the onset of neck and back pain six months prior.  

In the April 2009 substantive appeal, the Veteran indicated that while riding on a 50 caliber that he hit a hole and was thrown.  He denied receipt of treatment for a neck disorder. 

Based on a review of the record, the Board finds there is no competent and credible evidence a cervical spine disability manifested during service or within one year of service discharge.  Here, a July 1986 report of medical examination disclosed that the neck and spine and musculoskeletal systems were normal.  Then, as late as December 2005, the Veteran affirmatively reported the onset of neck and back pain as 2005.  

The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has complained of neck tension to VA and private examiners, none have diagnosed a cervical spine disability.  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack of  medical evidence of record showing a currently diagnosed cervical spine disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any cervical spine disability.  The Veteran was seen by a  medical professional who noted neck pain, but did not diagnose any neck disability.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for a cervical spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a cervical spine disability is denied.


REMAND

Additional development is necessary prior to further appellate consideration.  At the April 2009 VA examination, the examiner diagnosed degenerative disc disease of lumbar spine with facet arthropathy.  The examiner determined that the Veteran's current back disorder was more likely than not related to strenuous working over the years hanging drywall, and to his obesity.  In so finding, the examiner indicated that the Veteran was able to work for 20 years without limitation from his back, even though he may have experienced some low back pain during that time.  The examiner seems to distinguish between "significant" back pain and "occasional" back pain.  It is unclear if the April 2009 VA examiner fully contemplated the Veteran's reports of ongoing back symptoms in providing the April 2009 opinion.  In addition, although the examiner indicated that the Veteran was able to work for many years after service seemingly without limitation from his back, the examiner did not explain the significance of that fact or of the statement that the Veteran may have had some low back pain during that time.  Therefore, the Board finds an addendum medical opinion addressing these matters would be helpful in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the record regarding the lumbar spine with the record. 

2.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability manifested in or is otherwise related to the Veteran's service.  For the purposes of this opinion, the examiner should address the Veteran's reports of ongoing back pain since separation from service.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


